The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 30, 2014

                                       No. 04-14-00560-CR

                                         Vernon TRAVIS,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B13637
                         Honorable Stephen B. Ables, Judge Presiding


                                          ORDER
        The court reporter’s record was due September 5, 2014, but was not filed; however, on
September 4, 2014, the reporter filed a notification of late record stating the record was not filed
because appellant had not paid or made arrangements to pay the reporter’s fee to prepare the
record and that appellant is not entitled to the record without paying the reporter’s fee for
preparing the record. Accordingly, on September 9, 2014, we ordered appellant to provide
written proof to this court on or before September 19, 2014, that either (1) the reporter’s fee had
been paid or arrangements had been made to pay the reporter’s fee; or (2) appellant is entitled to
have the reporter’s record furnished without charge. See TEX. R. APP. P. 20.2. We advised that
if appellant failed to respond within the time provided, appellant’s brief would be due thirty days
after the clerk’s record is filed, and the court would only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

        On September 17, 2014, appellant filed a response. However, this document was solely
in response to our order to pay for the clerk’s record, which was filed September 12, 2014.
Appellant never filed a response to this court’s September 9, 2014 order regarding payment for
the reporter’s record. Accordingly, per our September 9, 2014 order, we ordered appellant to file
appellant’s brief in this court on or before October 12, 2014 — thirty days from the date the
clerk’s record was filed — and advised appellant that we would consider only those issues or
points raised in appellant’s brief that did not require a reporter’s record for a decision.
        Thereafter, on September 24, 2014, we received a motion for reconsideration from
appellant. In the motion, appellant’s counsel explains there was confusion as to who the actual
reporter was, and that due to an illness in the family, appellant’s counsel may have inadvertently
overlooked our orders regarding the reporter’s record. Appellant attaches proof that he has made
satisfactory arrangements for payment of the reporter’s record, providing the reporter with a
down payment of more than half of the total amount due.

         Given that appellant has now made satisfactory arrangements for payment of the
reporter’s record, we GRANT the motion for reconsideration and ORDER the court reporter to
file the reporter’s record in this court on or before October 30, 2014.

       We further order the clerk of this court to serve copies of this order on all counsel and
the court reporter, Teri Nunley.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court